Exhibit 10.3

 

NEITHER THESE SECURITIES NOR THE SECURITIES ISSUABLE UPON CONVERSION OF THESE
SECURITIES HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY. THESE SECURITIES AND THE SECURITIES ISSUABLE UPON CONVERSION OF THESE
SECURITIES MAY BE PLEDGED IN A MANNER CONSISTENT WITH THE SECURITIES ACT IN
CONNECTION WITH A BONA FIDE MARGIN ACCOUNT SECURED BY SUCH SECURITIES.

 

            No. 2

   $270,000      Original Issue Date: August 30, 2004

 

PROSOFTTRAINING

SECURED 8% CONVERTIBLE NOTE DUE AUGUST 30, 2006

 

THIS NOTE is one of a series of duly authorized and issued notes of
ProsoftTraining, a Nevada corporation (the “Company”), designated as its Secured
8% Convertible Notes due August 30, 2006, in the original aggregate principal
amount of one million three hundred and fifty thousand dollars ($1,350,000)
(collectively, the “Notes” and each Note comprising the Notes, a “Note”).



--------------------------------------------------------------------------------

FOR VALUE RECEIVED, the Company promises to pay to the order of DKR SoundShore
Strategic Holding Fund Ltd. or its registered assigns (the “Investor”), the
principal sum of $270,000, on August 30, 2006 or such earlier date as this Note
is required to be repaid as provided hereunder (the “Maturity Date”), and to pay
interest to the Investor on the principal amount of this Note outstanding from
time to time in accordance with the provisions hereof. All holders of Notes are
referred to collectively, as the “Investors.” This Note is subject to the
following additional provisions:

 

1. Definitions. In addition to the terms defined elsewhere in this Note: (a)
capitalized terms that are used but not otherwise defined herein have the
meanings given to such terms in the Purchase Agreement, dated as of the Original
Issue Date, among the Company and the Investors identified therein (the
“Purchase Agreement”), and (b) the following terms have the meanings indicated
below:

 

“Bankruptcy Event” means any of the following events: (a) the Company or any
Subsidiary commences a case or other proceeding under any bankruptcy,
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency or liquidation or similar law of any jurisdiction relating to the
Company or any Subsidiary thereof; (b) there is commenced against the Company or
any Subsidiary any such case or proceeding that is not dismissed within 60 days
after commencement; (c) the Company or any subsidiary is adjudicated by a court
of competent jurisdiction insolvent or bankrupt or any order of relief or other
order approving any such case or proceeding is entered; (d) the Company or any
Subsidiary suffers any appointment of any custodian or the like for it or any
substantial part of its property that is not discharged or stayed within 60
days; (e) under applicable law the Company or any Subsidiary makes a general
assignment for the benefit of creditors; (f) the Company or any Subsidiary fails
to pay, or states that it is unable to pay or is unable to pay, its debts
generally as they become due; (g) the Company or any Subsidiary calls a meeting
of its creditors with a view to arranging a composition, adjustment or
restructuring of its debts; or (h) the Company or any Subsidiary, by any act or
failure to act, expressly indicates its consent to, approval of or acquiescence
in any of the foregoing or takes any corporate or other action for the purpose
of effecting any of the foregoing.

 

“Change of Control” means the occurrence of any of the following in one or a
series of related transactions: (i) an acquisition after the date hereof by an
individual or legal entity or “group” (as described in Rule 13d-5(b)(1) under
the Exchange Act) of more than one-third of the voting rights or equity
interests in the Company, except that, if such acquisition shall occur through a
hostile tender offer, the one-third threshold shall be increased to one-half;
(ii) a replacement of more than one-half of the members of the Company’s board
of directors in a single election of directors that is not approved by those
individuals who are members of the board of directors on the date hereof (or
other directors previously approved by such individuals); (iii) a Fundamental
Transaction (as defined in Section 11(c)), a merger or consolidation of the
Company or any Subsidiary or a sale of more than one-half of the assets of the
Company in one or a series of related transactions, unless following such
transaction or series of transactions, the holders of the Company’s securities
prior to the first such transaction continue to hold at least two-thirds
(one-half in the event of a hostile tender offer) of the voting rights and
equity interests in the surviving entity or acquirer of such assets; (iv) a
recapitalization, reorganization or other transaction involving the Company or
any Subsidiary that constitutes or results in a transfer of more than one-third
of the voting rights or equity interests in the Company, unless following such
transaction or series of transactions, the holders of the Company’s securities
prior to the first such transaction continue to hold at least two-thirds of the
voting rights and equity interests in the surviving entity or acquirer of such
assets; (v) consummation of a “Rule 13e-3 transaction” as defined in Rule 13e-3
under the Exchange Act with respect to the Company, or (vi) the execution by the
Company or its controlling shareholders of an agreement providing for or
reasonably likely to result in any of the foregoing events.

 

“Closing Price” means, for any date, the price determined by the first of the
following clauses that applies: (a) if the Common Stock is then listed or quoted
on an Eligible Market, the closing sale price per share of the Common Stock for
such date (or the nearest preceding date) on the primary Eligible Market or
exchange on which the Common Stock is then listed or quoted; (b) if prices for
the Common Stock are then quoted on the OTC Bulletin Board, the closing sale

 

2



--------------------------------------------------------------------------------

price per share of the Common Stock for such date (or the nearest preceding
date) so quoted; (c) if prices for the Common Stock are then reported in the
“Pink Sheets” published by the National Quotation Bureau Incorporated (or a
similar organization or agency succeeding to its functions of reporting prices),
the most recent sale price per share of the Common Stock so reported; or (d) in
all other cases, the fair market value of a share of Common Stock as determined
by an independent qualified appraiser selected in good faith and paid for by a
majority in interest of the Investors.

 

“Common Stock” means the common stock of the Company, $0.001 par value per
share, and any securities into which such common stock may hereafter be
reclassified.

 

“Common Stock Equivalents” means any securities of the Company or a Subsidiary
thereof which entitle the holder thereof to acquire Common Stock at any time,
including without limitation, any debt, preferred stock, rights, options,
warrants or other instrument that is at any time convertible into or
exchangeable for, or otherwise entitles the holder thereof to receive, Common
Stock or other securities that entitle the holder to receive, directly or
indirectly, Common Stock.

 

“Conversion Date” means the date a Conversion Notice together with the
Conversion Schedule is delivered to the Company in accordance with Section 5(a).

 

“Conversion Notice” means a written notice in the form attached hereto as
Exhibit A.

 

“Conversion Price” means $0.28 subject to adjustment from time to time pursuant
to Section 11.

 

“Default” means any event or condition which constitutes an Event of Default or
that upon notice, lapse of time or both would, unless cured or waived, become an
Event of Default.

 

“Eligible Market” means any of the New York Stock Exchange, the American Stock
Exchange, the Nasdaq National Market or the Nasdaq SmallCap Market.

 

“Equity Conditions Are Satisfied” means, as of any date of determination, that
each of the following conditions is (or would be) satisfied on such date, if the
Company were to issue on such date all of the Underlying Shares then issuable
upon (1) conversion in full of the outstanding principal amount of all Notes,
and (2) the payment of accrued and unpaid interest on such Interest Payment Date
under all the Notes of the Company: (i) the number of authorized but unissued
and otherwise unreserved shares of Common Stock is sufficient for such issuance,
(ii) the Common Stock is listed or quoted (and is not suspended from trading) on
an Eligible Market and such shares of Common Stock are approved for listing on
such Eligible Market upon issuance, (iii) such Common Stock is registered for
resale under the Registration Statement and the prospectus under such
Registration Statement is available for the sale of all Registrable Securities
held by the Investor, (iv) such issuance would be permitted in full without
violating, Section 5(b) and Section 5(c) hereof or the rules or regulations of
the Eligible Market on which such shares are listed or quoted, (v) both
immediately before and after giving effect thereto, no Default shall or would
exist, and (vi) no public announcement of a pending or proposed Change of
Control transaction has occurred that has not been consummated.

 

3



--------------------------------------------------------------------------------

“Event Equity Value” means the average of the Closing Prices for the five
consecutive Trading Days preceding either: (a) the date of an Event Notice or
the date the Company becomes obligated to pay the Event Price under Section
7(b), as applicable, or (b) the date on which the Event Price with respect
thereto (together with any other payments, expenses and liquidated damages then
due and payable under the Transaction Documents) is paid in full, whichever is
greater.

 

“Event of Default” means any one of the following events (whatever the reason
and whether it shall be voluntary or involuntary or effected by operation of law
or pursuant to any judgment, decree or order of any court, or any order, rule or
regulation of any administrative or governmental body):

 

(i) any default in the payment (free of any claim of subordination), when the
same becomes due and payable (whether on a Prepayment Date, the Maturity Date or
by acceleration or prepayment or otherwise), of (a) liquidated damages in
respect of this Note which default continues unremedied for a period of three
Trading Days after the date on which written notice of such default is first
given to the Company by the Investor, or (b) principal or interest in respect of
this Note.

 

(ii) the Company or any Subsidiary (1) fails to pay when due any monetary
obligation (regardless of amount) under any currently existing or hereafter
arising debenture (other than a Note) or any mortgage, credit agreement or other
facility, indenture agreement, factoring agreement or other instrument under
which there may be issued, or by which there may be secured or evidenced, any
Indebtedness or under any long term leasing or factoring arrangement, if the
aggregate amount of the obligations and liabilities of the Company and the
subsidiaries thereunder exceed $200,000 (each of the foregoing a “Material Debt
Agreement”), or (2) fails to observe or perform any other obligation under any
Material Debt Agreement, and such failure results in the obligations thereunder
becoming or being declared due and payable prior to the date on which they would
otherwise become due and payable.

 

(iii) the occurrence or entering into by the Company or any subsidiary, or
consummation of, any Change of Control transaction.

 

(iv) the Company shall fail to observe or perform any covenant, condition or
agreement contained in any Transaction Document (other than those specified in
clause (i) above and clause (xvi) below), and such failure shall continue
unremedied for a period of twenty days after the date on which written notice of
such default is first given to the Company by the Investor (it being understood
that no prior notice need be given in the case of a default that cannot
reasonably be cured within twenty days).

 

(v) the occurrence and continuance of an Event of Default under any other Note
or any Interest Note.

 

(vi) any prepayment by the Company of any other Note or any other Indebtedness
issued by it or any issuance of securities in exchange for any Notes issued by
it (other than Underlying Shares upon conversion of such Notes in accordance
with their terms as in effect on the Original Issue Date thereof), except in
each case (i) if the Company offers to the

 

4



--------------------------------------------------------------------------------

Investor in writing the same prepayment of this Note and all other Notes then
held by such Investor on the same economic terms on which the Company prepays or
offers to prepay (whichever is more favorable to the holder of such Note) such
Notes, (ii) in accordance with the prepayment provisions of the Security
Agreement, and (iii) in accordance with the prepayment provisions of Section 13
of this Note.

 

(vii) any of the Company’s representations and warranties set forth in the
Purchase Agreement shall be incorrect in any material respect as of the Closing
Date.

 

(viii) the occurrence of a Bankruptcy Event.

 

(ix) one or more final judgments for the payment of money in an aggregate amount
in excess of $200,000 shall be rendered against the Company or any subsidiary or
any combination thereof (which shall not be fully covered by insurance without
taking into account any applicable deductibles) and which shall remain
undischarged or unbonded for a period of 30 consecutive days during which
execution shall not be effectively stayed, or any action shall be legally taken
by a judgment creditor to attach or levy upon any assets of the Company or any
subsidiary to enforce any such judgment.

 

(x) any Transaction Document shall cease, for any reason, to be in full force
and effect, or the Company shall so assert in writing or shall disavow any of
its obligations thereunder.

 

(xi) the Common Stock shall not be listed or quoted, or is suspended from
trading, on an Eligible Market for a period of three Trading Days (which need
not be consecutive Trading Days) (other than voluntary suspensions of partial
Trading Days in connection with Company issued press releases).

 

(xii) the Company fails to deliver a stock certificate evidencing Underlying
Shares to an Investor within five Trading Days after a Conversion Date or in the
case of exercises under a Warrant, within five Trading Days after a Date of
Exercise under, and as such term is defined in, such Warrant, or the conversion
or exercise rights of the Investors pursuant to the terms hereof or the terms of
the Warrants are otherwise suspended for any reason (other than as a result of
the limitations set forth in Section 5(b)(ii) or Section 5(c).

 

(xiii) the Company fails to have available a sufficient number of authorized but
unissued and otherwise unreserved shares of Common Stock available to issue
Underlying Shares upon any conversion of Notes or upon any exercise of Warrants.

 

(xiv) the Company effects or publicly announces its intention to effect any
exchange, recapitalization or other transaction that effectively requires or
rewards physical delivery of certificates evidencing the Common Stock, unless
following such transaction, the holders of the Company’s securities prior to the
first such transaction continue to beneficially own at least two-thirds of the
voting rights and equity interests in the surviving entity or acquirer of such
assets.

 

(xv) a Registration Statement under the Registration Rights Agreement is not
declared effective by the Commission by the 180th day following the Closing
Date, or is

 

5



--------------------------------------------------------------------------------

not effective as to all Registrable Securities (as defined in the Registration
Rights Agreement), and available for use by the holders of Registrable
Securities, for in excess of an aggregate of 35 Trading Days (which need not be
consecutive Trading Days) during the Effectiveness Period (as defined in the
Registration Rights Agreement).

 

(xvi) the Company fails to make any cash payment required under the Transaction
Documents (other than as set forth in paragraph (i) above) and such failure is
not cured within twenty Trading Days after notice of such default is first given
to the Company by an Investor.

 

(xvii) any acceleration which results in the obligations under the 2001 Notes
Transaction becoming or being declared due and payable prior to the date on
which they would otherwise become due and payable.

 

“Indebtedness” of any Person shall mean, without duplication, (a) all
obligations of such Person for borrowed money or with respect to deposits or
advances of any kind, (b) all obligations of such Person evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such Person
upon which interest charges are customarily paid, (d) all obligations of such
Person under conditional sale or other title retention agreements relating to
property or assets purchased by such Person, (e) all obligations of such Person
issued or assumed as the deferred purchase price of property or services (other
than unsecured accounts payable incurred in the ordinary course of business and
no more than ninety (90) days past the date of the invoice therefor), (f) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the obligations
secured thereby have been assumed, (g) all obligations of such Person in respect
of interest rate protection agreements, foreign currency exchange agreements or
other interest or exchange rate hedging arrangements that exceed amounts
necessary to hedge the Company’s cross-currency exposure and (h) all obligations
of such Person as an account party in respect of letters of credit and bankers’
acceptances. The Indebtedness of any Person shall include the Indebtedness of
any partnership in which such Person is a general partner.

 

“Original Issue Date” has the meaning set forth on the face of this Note.

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

 

“Registration Statement” shall have the meaning set forth in the Purchase
Agreement.

 

“Security Agreement” shall have the meaning set forth in the Purchase Agreement.

 

“Trading Day” means (i) a day on which the Common Stock is traded on an Eligible
Market, or (ii) if the Common Stock is not listed on an Eligible Market, a day
on which the Common Stock is traded in the over-the-counter market, as reported
by the OTC Bulletin Board or the National Quotation Bureau Incorporated, or
(iii) if the Common Stock is not quoted on the OTC Bulletin Board, a day on
which the Common Stock is quoted in the over-the-counter market as reported by
the National Quotation Bureau Incorporated (or any similar organization

 

6



--------------------------------------------------------------------------------

or agency succeeding to its functions of reporting prices); provided, that in
the event that the Common Stock is not listed or quoted as set forth in (i),
(ii) and (iii) hereof, then Trading Day shall mean a Business Day.

 

“Underlying Shares” means the shares of Common Stock issuable upon conversion of
the Notes and payment of interest thereunder.

 

“VWAP” means, with respect to any date of determination, the daily volume
weighted average price (as reported by Bloomberg using the VAP function) of the
Common Stock on such date of determination, or if there is no such price on such
date of determination, then the daily volume weighted average price on the date
nearest preceding such date.

 

2. Interest. (a) The Company shall pay interest to the Investor on the aggregate
unconverted and then outstanding principal amount of this Note at the rate of 8%
per annum, payable in cash or, at the Company’s option. as set forth in Section
2(b), in shares of Common Stock or Interest Notes, in arrears on each six month
anniversary of the Closing Date (each, an “Interest Payment Date”), except if
such date is not a Trading Day, in which case such interest shall be payable on
the next succeeding Trading Day. Interest shall be calculated on the basis of a
360-day year for the actual number of days elapsed and shall accrue daily
commencing on the Original Issue Date.

 

(b) Subject to the conditions and limitations set forth below, in lieu of paying
interest in cash the Company may, at its option, on each Interest Payment Date,
pay accrued interest on this Note by delivering by the Third Trading Day
following the applicable Interest Payment Date, either (i) a number of
registered shares of Common Stock equal to the quotient obtained by dividing the
amount of such interest by 93% of the arithmetic average of the VWAP for each of
the 5 consecutive Trading Days immediately preceding (but not including) such
Interest Payment Date or (ii) one or more promissory notes in lieu of such cash
payment (each, an “Interest Note”), in a form reasonably acceptable to the
Investor, accruing interest at a rate of 10% per annum and payable in full at
the earlier of the (i) Maturity Date and (ii) one year anniversary of date of
issuance of the particular Interest Note. The Company must deliver written
notice to the Investor indicating the manner in which it intends to pay interest
at least ten Trading Days prior to each Interest Payment Date, but the Company
may indicate in any such notice that the election contained therein shall
continue for subsequent Interest Payment Dates until rescinded. Failure to
timely provide such written notice shall be deemed an irrevocable election by
the Company to pay such interest in cash. All interest payable in respect of the
Notes on any Interest Payment Date must be paid in the same manner.
Notwithstanding the foregoing, the Company may not pay interest in shares of
Common Stock on any Interest Payment Date unless, on the date thereof, the
Equity Conditions Are Satisfied. Investor shall have the right, but not the
obligation, to add to the principal amount of the Notes any interest not fully
paid, which may be converted at the Conversion Price.

 

3. Registration of Notes. The Company shall register the Notes upon records
maintained by the Company for that purpose (the “Note Register”) in the name of
each record Investor thereof from time to time. The Company may deem and treat
the registered Investor of this Note as the absolute owner hereof for the
purpose of any conversion hereof or any payment of interest hereon, and for all
other purposes, absent actual notice to the contrary from such record Investor.

 

7



--------------------------------------------------------------------------------

4. Registration of Transfers and Exchanges. The Company shall register the
transfer of any portion of this Note in the Note Register upon surrender of this
Note to the Company at its address for notice set forth herein. Upon any such
registration or transfer, a new Note, in substantially the form of this Note
(any such new debenture, a “New Note”), evidencing the portion of this Note so
transferred shall be issued to the transferee and a New Note evidencing the
remaining portion of this Note not so transferred, if any, shall be issued to
the transferring Investor. The acceptance of the New Note by the transferee
thereof shall be deemed the acceptance by such transferee of all of the rights
and obligations of a holder of a Note. The Company agrees that its prior consent
is not required for the transfer of any portion of this Note; provided, however,
that the Company shall be entitled to reasonable assurance, including an opinion
of counsel reasonably acceptable to Company, that such transfer complies with
applicable federal and state securities laws. This Note is exchangeable for an
equal aggregate principal amount of Notes of different authorized denominations,
as requested by the Investor surrendering the same. No service charge or other
fee will be imposed in connection with any such registration of transfer or
exchange. Investor agrees that no single transfer of its Notes shall be of a
principal amount of less than the lesser of (x) 10% of the then outstanding
principal amount of Notes then held by it and (y) $75,000.

 

5. Conversion.

 

(a) (i) At the Option of the Investor. All or any portion of the principal
amount of this Note then outstanding together with any accrued and unpaid
interest hereunder shall be convertible into shares of Common Stock at the
Conversion Price (subject to limitations set forth in Section 5(b) and Section
5(c)), at the option of the Investor, at any time and from time to time from and
after the Original Issue Date. The Investor may effect conversions under this
Section 5(a), by delivering to the Company a Conversion Notice together with a
schedule in the form of Schedule 1 attached hereto (the “Conversion Schedule”).
If the Investor is converting less than all of the principal amount represented
by this Note, or if a conversion hereunder may not be effected in full due to
the application of Section 5(b) or Section 5(c), the Company shall honor such
conversion to the extent permissible hereunder and shall promptly deliver to the
Investor a Conversion Schedule indicating the principal amount which has not
been converted.

 

(ii) At Option of the Company. Subject to the provisions of this Section
5(a)(ii), at any time after the one year anniversary of the Closing Date, the
Company may deliver a written notice upon five (5) Trading Days’ prior notice
(such notice, a “Company Conversion Notice”) to the Investor stating its
irrevocable election to convert at the Conversion Price of all (but not less
than all) of the outstanding principal amount of this Note, provided that: (i)
the VWAP for each of the 20 consecutive Trading Days prior to the date of such
Company Conversion Notice is greater than $0.84 (subject to equitable adjustment
as a result of the events set forth in Sections 11(a), (b) and (c)), on each
date during the entire period referred to in clause (i) above and through the
Company Conversion Date (as defined below), (ii) the Equity Conditions Are
Satisfied, (iii) the average daily trading volume of the Common Stock during the
entire period referred to in clause (i) above and through the Company Conversion
Date (as

 

8



--------------------------------------------------------------------------------

defined below) shall be 150,000 shares (subject to equitable adjustment as a
result of intervening stock splits and reverse stock splits), and (iv)
immediately before or after giving effect to such issuance on such date, no
Event of Default or Default shall or would exist. Subject to the terms and
conditions of this Section 5(a)(ii), the Company shall effect the conversion of
this Note pursuant to a Company Conversion Notice on the 6th Trading Day
immediately succeeding the date of the Company Conversion Notice (the “Company
Conversion Date”). Notwithstanding anything to the contrary set forth in this
Note, the Investor shall have the right to nullify such Company Conversion
Notice if any of the conditions set forth in this Section 5(a)(ii) shall not
have been met from the date of the Company Conversion Notice through the Company
Conversion Date. The Company covenants and agrees that it will honor all
Conversion Notices tendered from the time of delivery of the Company Conversion
Notice through 6:30 p.m. on the Trading Day prior to the Company Conversion
Date. Notwithstanding the foregoing, the Company and the Investor agree that, if
and to the extent Section 5(b) or Section 5(c) of this Note would restrict the
right of the Company to issue or the right of the Investor to receive any of the
Underlying Shares otherwise issuable upon the conversion in respect of a Company
Conversion Notice, then notwithstanding anything to the contrary set forth in
the Company Conversion Notice, the Company Conversion Notice shall be deemed
automatically amended to apply only to such portion of this Note as would permit
conversion in full in compliance with Section 5(b) or Section 5(c). The Investor
will promptly (and, in any event, prior to the Company Conversion Date) notify
the Company in writing following receipt of a Company Conversion Notice if
Section 5(b)(i) or (ii) would restrict its right to receive the full number of
otherwise issuable Underlying Shares following such Company Conversion Notice.

 

(b) Certain Conversion Restrictions.

 

(i) Notwithstanding anything to the contrary contained herein, the number of
shares of Common Stock that may be acquired by the Investor upon conversion of
the Notes (or otherwise in respect hereof) shall be limited to the extent
necessary to insure that, following such conversion (or other issuance), the
total number of shares of Common Stock then beneficially owned by such Investor
and its Affiliates and any other Persons whose beneficial ownership of Common
Stock would be aggregated with the Investor’s for purposes of Section 13(d) of
the Exchange Act, does not exceed 4.999% of the total number of issued and
outstanding shares of Common Stock (including for such purpose the shares of
Common Stock issuable upon such conversion). For such purposes, beneficial
ownership shall be determined in accordance with Section 13(d) of the Exchange
Act and the rules and regulations promulgated thereunder. This provision shall
not restrict the number of shares of Common Stock which an Investor may receive
or beneficially own in order to determine the amount of securities or other
consideration that such Investor may receive in the event of a Fundamental
Transaction involving the Company as contemplated in Section 11 of this Note. By
written notice to the Company, an Investor may waive the provisions of this
Section 5(b)(i) as to itself but any such waiver will not be effective until the
61st day after delivery thereof and such waiver shall have no effect on any
other Investor.

 

(ii) Notwithstanding anything to the contrary contained herein, the number of
shares of Common Stock that may be acquired by an Investor upon each conversion
of Notes (or otherwise in respect hereof) shall be limited to the extent
necessary to insure that, following such conversion (or other issuance), the
total number of shares of Common

 

9



--------------------------------------------------------------------------------

Stock then beneficially owned by such Investor and its Affiliates and any other
Persons whose beneficial ownership of Common Stock would be aggregated with such
Investor’s for purposes of Section 13(d) of the Exchange Act, does not exceed
9.999% of the total number of issued and outstanding shares of Common Stock
(including for such purpose the shares of Common Stock issuable upon such
conversion). For such purposes, beneficial ownership shall be determined in
accordance with Section 13(d) of the Exchange Act and the rules and regulations
promulgated thereunder. This provision shall not restrict the number of shares
of Common Stock which an Investor may receive or beneficially own in order to
determine the amount of securities or other consideration that such Investor may
receive in the event of a Fundamental Transaction (defined below) involving the
Company as contemplated herein. This restriction may not be waived.

 

(c) Nasdaq Shareholder Approval. Notwithstanding anything to the contrary in
this Note, if the Company has not previously obtained Shareholder Approval (as
defined below), then the Company may not issue shares of Common Stock in excess
of the Issuable Maximum upon conversions of this Note, or in payment of interest
on this Note. The “Issuable Maximum” means, as of any date, a number of shares
of Common Stock equal to 4,860,000, less such number of shares of Common Stock
as have been issued upon conversion of Notes, or in payment of interest thereon.
Each Investor shall be entitled to a portion of the Issuable Maximum equal to
the quotient obtained by dividing: (x) the principal amount of Notes issued and
sold to such Investor on the Original Issue Date by (y) the aggregate principal
amount of all Notes issued and sold by the Company on the Original Issue Date.
If any Investor shall no longer hold Notes, then such Investor’s remaining
portion of the Issuable Maximum shall be allocated pro-rata among the remaining
Investors, giving effect to the Company’s desire to allocate this limitation
among the class of securities known as the Notes. If on any Conversion Date or
Company Conversion Date, or at such time as an Investor shall notify the Company
that the condition in (A) following this clause shall be in effect: (A) the
aggregate number of shares of Common Stock that would then be issuable upon
conversion in full of all then outstanding principal amount of Notes would
exceed the Issuable Maximum on such date, and (B) the Company shall not have
previously obtained the vote of shareholders, as may be required by the
applicable rules and regulations of the Nasdaq Stock Market (or any successor
entity or any other Eligible Market on which the Company’s securities then
trade), applicable to approve the issuance of shares of Common Stock in excess
of the Issuable Maximum pursuant to the terms hereof (the “Shareholder
Approval”), then, the Company shall issue to the Investor a number of shares of
Common Stock equal to the Issuable Maximum and, with respect to the remainder of
the principal amount of Notes then held by the Investors for which a conversion
would result in an issuance of shares of Common Stock in excess of the Issuable
Maximum, the Company must seek Shareholder Approval as soon as possible, but in
any event not later than the 90th day following such Conversion Date, Company
Conversion Date or the date of such notice from an Investor that Shareholder
Approval is required. The Company and the Investor understand and agree that
Underlying Shares issued to and then held by the Investor as a result of
conversions of Notes shall not be entitled to cast votes on any resolution to
obtain Shareholder Approval pursuant hereto. If the Company elects, pursuant to
Section 2(b) above, to pay interest on this Note in shares of Common Stock or
Interest Notes, it shall seek Shareholder Approval at its next annual meeting of
shareholders. In furtherance thereof, the Company agrees that its Board of
Directors shall adopt proper resolutions recommending and, subject to the
approval of its stockholders, authorizing such approval, and shall use its best
efforts to duly obtain stockholder approval at such annual meeting to carry out
such resolutions.

 

10



--------------------------------------------------------------------------------

6. Mechanics of Conversion.

 

(a) The number of Underlying Shares issuable upon any conversion hereunder shall
equal the outstanding principal amount of this Note to be converted, divided by
the Conversion Price on the Conversion Date, plus (if indicated in the
applicable Conversion Notice or the Company Conversion Notice and permitted by
Section 5(c)) the amount of any accrued but unpaid interest on this Note through
the Conversion Date, divided by the Conversion Price on the Conversion Date.

 

(b) The Company shall, by the third Trading Day following each Conversion Date
(and on the Company Conversion Date), issue or cause to be issued and cause to
be delivered to or upon the written order of the Investor and in such name or
names as the Investor may designate a certificate for the Underlying Shares
issuable upon such conversion, free of restrictive legends if at such time a
Registration Statement is then effective and available for use by the Investor.
The Investor, or any Person so designated by the Investor to receive Underlying
Shares, shall be deemed to have become holder of record of such Underlying
Shares as of such Conversion Date. The Company shall use its best efforts to
deliver Underlying Shares hereunder electronically (via a DWAC) through the
Depository Trust Corporation or another established clearing corporation
performing similar functions.

 

(c) The Investor shall not be required to deliver the original Note in order to
effect a conversion hereunder. Execution and delivery of the Conversion Notice
shall have the same effect as cancellation of the Note and issuance of a New
Note representing the remaining outstanding principal amount.

 

(d) The Company’s obligations to issue and deliver Underlying Shares upon
conversion of this Note in accordance with the terms hereof are absolute and
unconditional, irrespective of any action or inaction by the Investor to enforce
the same, any waiver or consent with respect to any provision hereof, the
recovery of any judgment against any Person or any action to enforce the same,
or any setoff, counterclaim, recoupment, limitation or termination, or any
breach or alleged breach by the Investor or any other Person of any obligation
to the Company or any violation or alleged violation of law by the Investor or
any other Person, and irrespective of any other circumstance which might
otherwise limit such obligation of the Company to the Investor in connection
with the issuance of such Underlying Shares.

 

(e) If by the fifth Trading Day after a Conversion Date or the Company
Conversion Date the Company fails to deliver to the Investor such Underlying
Shares in such amounts and in the manner required pursuant to Section 5, then
the Investor will have the right to rescind the Conversion Notice or the Company
Conversion Notice pertaining thereto by giving written notice to the Company
prior to such Investor’s receipt of such Underlying Shares.

 

(f) If by the third Trading Day after a Conversion Date or the Company
Conversion Date the Company fails to deliver to the Investor the required number
of Underlying Shares in the manner required pursuant to Section 5, and if after
such third Trading Day and prior to the receipt of such Underlying Shares, the
Investor purchases (in an open market transaction or otherwise) shares of Common
Stock to deliver in satisfaction of a sale by the Investor of the Underlying
Shares which the Investor anticipated receiving upon such

 

11



--------------------------------------------------------------------------------

conversion (a “Buy-In”), then the Company shall: (1) pay in cash to the Investor
(in addition to any other remedies available to or elected by the Investor) the
amount by which (x) the Investor’s total purchase price (including brokerage
commissions, if any) for the shares of Common Stock so purchased exceeds (y) the
amount obtained by multiplying (A) the number of Underlying Shares that the
Company was required to deliver to the Investor in connection with the exercise
at issue by (B) the Closing Price at the time of the delivery obligation giving
rise to such purchase and (2) at the option of the Investor, either void the
conversion at issue and reinstate the principal amount of Notes (plus accrued
interest therein) for which such conversion was not timely honored or deliver to
the Investor the number of shares of Common Stock that would have been issued
had the Company timely complied with its exercise and delivery obligations
hereunder. The Investor shall provide the Company reasonably detailed evidence
or written notice indicating the amounts payable to the Investor in respect of
the Buy-In.

 

7. Events of Default.

 

(a) At any time or times following the occurrence and during the continuance of
an Event of Default (other than under clause (ix) of such defined term with
respect to the Company), the Investor may elect, by notice to the Company (an
“Event Notice”), to require the Company to purchase all or any portion of the
outstanding principal amount of this Note, as indicated in such Event Notice, at
a purchase price in Dollars in cash equal to the greater of: (A) 100% of such
outstanding principal amount (except that such amount shall equal 110% in the
case of an Event of Default under clause (iii) of the definition of “Event of
Default”), plus all accrued but unpaid interest thereon and any unpaid
liquidated damages and other amounts then owing to the Investor under the
Transaction Documents, through the date of purchase, or (B) the Event Equity
Value of the Underlying Shares that would be issuable upon conversion of such
principal amount and payment in Common Stock of all such accrued but unpaid
interest thereon (without regard to any condition precedent or conversion
limitation contained herein). The aggregate amount payable pursuant to the
preceding sentence is referred to as the “Event Price.” The Company shall pay
the aggregate Event Price to the Investor (free of any claim of subordination)
no later than the third Trading Day following the date of delivery of the Event
Notice, and upon receipt thereof the Investor shall deliver the original Note so
repurchased to the Company.

 

(b) Upon the occurrence of any Bankruptcy Event with respect to the Company, all
outstanding principal and accrued but unpaid interest on this Note and any
unpaid liquidated damages and other amounts then owing under the Transaction
Documents shall immediately become due and payable in full in Dollars in cash
(free of any claim of subordination), without any action by the Investor, and
the Company shall immediately be obligated to repurchase this Note held by such
Investor at the Event Price pursuant to the preceding paragraph as if the
Investor had delivered an Event Notice immediately prior to the occurrence of
such Bankruptcy Event.

 

(c) In connection with any Event of Default, the Investor need not provide and
the Company hereby waives any presentment, demand, protest or other notice of
any kind (other than the Event Notice), and the Investor may immediately enforce
any and all of its rights and remedies hereunder and all other remedies
available to it under applicable law. Any such declaration may be rescinded and
annulled by the Investor at any time prior to payment hereunder. No such
rescission or annulment shall affect any subsequent Event of Default or impair
any right consequent thereto.

 

12



--------------------------------------------------------------------------------

8. Ranking. Other than as may be specifically permitted by Section 6.3 of the
Purchase Agreement, this Note ranks pari passu with all other Notes now or
hereafter issued pursuant to the Transaction Documents and is senior in all
respects to all existing and hereafter created unsecured Indebtedness of the
Company. The Company will not, directly or indirectly, enter into, create,
incur, assume or suffer to exist any unsecured indebtedness of any kind, on or
with respect to any of its property or assets now owned or hereafter acquired or
any interest therein or any income or profits therefrom, that is senior in any
respect to the Company’s obligations under the Notes.

 

9. Charges, Taxes and Expenses. Issuance of certificates for Underlying Shares
upon conversion of (or otherwise in respect of) this Note shall be made without
charge to the Investor for any issue or transfer tax, withholding tax, transfer
agent fee or other incidental tax or expense in respect of the issuance of such
certificate, all of which taxes and expenses shall be paid by the Company;
provided, however, that the Company shall not be required to pay any tax which
may be payable in respect of any transfer involved in the registration of any
certificates for Underlying Shares or Notes in a name other than that of the
Investor. The Investor shall be responsible for all other tax liability that may
arise as a result of holding or transferring this Note or receiving Underlying
Shares in respect hereof.

 

10. Reservation of Underlying Shares. The Company covenants that it will at all
times reserve and keep available out of the aggregate of its authorized but
unissued and otherwise unreserved Common Stock, solely for the purpose of
enabling it to issue Underlying Shares as required hereunder, the number of
Underlying Shares which are then issuable and deliverable upon the conversion of
(and otherwise in respect of) this entire Note (taking into account the
adjustments of Section 11), free from preemptive rights or any other contingent
purchase rights of persons other than the Investor. The Company covenants that
all Underlying Shares so issuable and deliverable shall, upon issuance in
accordance with the terms hereof, be duly and validly authorized, issued and
fully paid and nonassessable.

 

11. Certain Adjustments. The Conversion Price is subject to adjustment from time
to time as set forth in this Section 11.

 

(a) Stock Dividends and Splits. If the Company, at any time while this Note is
outstanding: (i) pays a stock dividend on its Common Stock or otherwise makes a
distribution on any class of capital stock that is payable in shares of Common
Stock, (ii) subdivides outstanding shares of Common Stock into a larger number
of shares, or (iii) combines outstanding shares of Common Stock into a smaller
number of shares, then in each such case the Conversion Price shall be
multiplied by a fraction of which the numerator shall be the number of shares of
Common Stock outstanding immediately before such event and of which the
denominator shall be the number of shares of Common Stock outstanding
immediately after such event. Any adjustment made pursuant to clause (i) of this
paragraph shall become effective immediately after the record date for the
determination of shareholders entitled to receive such dividend or distribution,
and any adjustment pursuant to clause (ii) or (iii) of this paragraph shall
become effective immediately after the effective date of such subdivision or
combination.

 

13



--------------------------------------------------------------------------------

(b) Pro Rata Distributions. If the Company, at any time while this Note is
outstanding, distributes to all holders of Common Stock (i) evidences of its
indebtedness, (ii) any security (other than a distribution of Common Stock
covered by the preceding paragraph), (iii) rights or warrants to subscribe for
or purchase any security, or (iv) any other asset (in each case, “Distributed
Property”), then, at the request of the Investor delivered before the 90th day
after the record date fixed for determination of shareholders entitled to
receive such distribution, the Company will deliver to the Investor, within five
Trading Days after such request (or, if later, on the effective date of such
distribution), the Distributed Property that the Investor would have been
entitled to receive in respect of the Underlying Shares for which this Note
could have been converted immediately prior to such record date. If such
Distributed Property is not delivered to the Investor pursuant to the preceding
sentence, then upon any conversion of this Note that occurs after such record
date, the Investor shall be entitled to receive, in addition to the Underlying
Shares otherwise issuable upon such conversion, the Distributed Property that
the Investor would have been entitled to receive in respect of such number of
Underlying Shares had the Investor been the record holder of such Underlying
Shares immediately prior to such record date. Notwithstanding the foregoing,
this Section 11(b) shall not apply to any distribution of rights or securities
in respect of adoption by the Company of a shareholder rights plan, which events
shall be covered by Section 11(a).

 

(c) Fundamental Transactions. If, at any time while this Note is outstanding,
(i) the Company effects any merger or consolidation of the Company with or into
another Person, (ii) the Company effects any sale of all or substantially all of
its assets in one or a series of related transactions, (iii) any tender offer or
exchange offer (whether by the Company or another Person) is completed pursuant
to which holders of Common Stock tender or exchange their shares for other
securities, cash or property, or (iv) the Company effects any reclassification
of the Common Stock or any compulsory share exchange pursuant to which the
Common Stock is effectively converted into or exchanged for other securities,
cash or property (other than as a result of a subdivision or combination of
shares of Common Stock covered by Section 11(a) above) (in any such case, a
“Fundamental Transaction”), then in addition to its other rights under the
Transaction Documents the Investor shall have the right to: (x) receive, upon
any subsequent conversion of this Note, for each Underlying Share that would
have been issuable upon such conversion absent such Fundamental Transaction, the
same kind and amount of securities, cash or property as it would have been
entitled to receive upon the occurrence of such Fundamental Transaction if it
had been, immediately prior to such Fundamental Transaction, the holder of one
share of Common Stock (the “Alternate Consideration”) or (y) require the
surviving entity to issue to the Investor and instrument identical to this Note
(with an appropriate adjustments to the conversion price). For purposes of any
such conversion, the Company shall apportion the Conversion Price among the
Alternate Consideration in a reasonable manner reflecting the relative value of
any different components of the Alternate Consideration. If holders of Common
Stock are given any choice as to the securities, cash or property to be received
in a Fundamental Transaction, then the Investor shall be given the same choice
as to the Alternate Consideration it receives upon any conversion of this Note
following such Fundamental Transaction. To the extent necessary to effectuate
the foregoing provisions, any successor to the Company or surviving entity in
such Fundamental Transaction (or, if different, the ultimate parent of such
successor or entity or the entity issuing the Alternate Consideration) shall
issue to the Investor a new debenture consistent with the foregoing provisions
and evidencing the Investor’s right to convert such debenture into Alternate
Consideration. The terms

 

14



--------------------------------------------------------------------------------

of any agreement pursuant to which a Fundamental Transaction is effected shall
include terms requiring any such successor or surviving entity to comply with
the provisions of this paragraph (c) and insuring that this Note (or any such
replacement security) will be similarly adjusted upon any subsequent transaction
analogous to a Fundamental Transaction.

 

(d) Subsequent Equity Sales.

 

(i) If the Company or any subsidiary thereof, as applicable, at any time while
this Note is outstanding, shall issue shares of Common Stock or Common Stock
Equivalents entitling any Person to acquire shares of Common Stock, at a price
per share less than the Conversion Price (if the holder of the Common Stock or
Common Stock Equivalent so issued shall at any time, whether by operation of
purchase price adjustments, reset provisions, floating conversion, exercise or
exchange prices or otherwise, or due to warrants, options or rights issued in
connection with such issuance, be entitled to receive shares of Common Stock at
a price less than the Conversion Price, such issuance shall be deemed to have
occurred for less than the Conversion Price), then, the Conversion Price shall
be multiplied by a fraction, the numerator of which shall be the number of
shares of Common Stock outstanding immediately prior to the issuance of such
shares of Common Stock or such Common Stock Equivalents plus the number of
shares of Common Stock which the offering price for such shares of Common Stock
or Common Stock Equivalents would purchase at the Conversion Price, and the
denominator of which shall be the sum of the number of shares of Common Stock
outstanding immediately prior to such issuance plus the number of shares of
Common Stock so issued or issuable. Such adjustment shall be made whenever such
Common Stock or Common Stock Equivalents are issued. The Company shall notify
the Investor in writing, no later than the Trading Day following the issuance of
any Common Stock or Common Stock Equivalent subject to this section, indicating
therein the applicable issuance price, or of applicable reset price, exchange
price, conversion price and other pricing terms.

 

(ii) For purposes of this subsection 11(d), the following subsections (d)(ii)(l)
to (d)(ii)(6) shall also be applicable:

 

(1) Issuance of Rights or Options. In case at any time the Company shall in any
manner grant (directly and not by assumption in a merger or otherwise) any
warrants or other rights to subscribe for or to purchase, or any options for the
purchase of, Common Stock or any stock or security convertible into or
exchangeable for Common Stock (such warrants, rights or options being called
“Options” and such convertible or exchangeable stock or securities being called
“Convertible Securities”) whether or not such Options or the right to convert or
exchange any such Convertible Securities are immediately exercisable, and the
price per share for which Common Stock is issuable upon the exercise of such
Options or upon the conversion or exchange of such Convertible Securities
(determined by dividing (i) the sum (which sum shall constitute the applicable
consideration) of (x) the total amount, if any, received or receivable by the
Company as consideration for the granting of such Options, plus (y) the
aggregate amount of additional consideration payable to the Company upon the
exercise of all such Options, plus (z), in the case of such Options which relate
to Convertible Securities, the aggregate amount of additional consideration, if
any, payable upon the issue or sale of such Convertible Securities and upon the
conversion or exchange thereof, by (ii) the total maximum number of shares of
Common Stock issuable upon the exercise of such Options or

 

15



--------------------------------------------------------------------------------

upon the conversion or exchange of all such Convertible Securities issuable upon
the exercise of such Options) shall be less than the Conversion Price in effect
immediately prior to the time of the granting of such Options, then the total
number of shares of Common Stock issuable upon the exercise of such Options or
upon conversion or exchange of the total amount of such Convertible Securities
issuable upon the exercise of such Options shall be deemed to have been issued
for such price per share as of the date of granting of such Options or the
issuance of such Convertible Securities and thereafter shall be deemed to be
outstanding for purposes of adjusting the Conversion Price. Except as otherwise
provided in subsection 11(d)(ii)(3), no adjustment of the Conversion Price shall
be made upon the actual issue of such Common Stock or of such Convertible
Securities upon exercise of such Options or upon the actual issue of such Common
Stock upon conversion or exchange of such Convertible Securities.

 

(2) Issuance of Convertible Securities. In case the Company shall in any manner
issue (directly and not by assumption in a merger or otherwise) or sell any
Convertible Securities, whether or not the rights to exchange or convert any
such Convertible Securities are immediately exercisable, and the price per share
for which Common Stock is issuable upon such conversion or exchange (determined
by dividing (i) the sum (which sum shall constitute the applicable
consideration) of (x) the total amount received or receivable by the Company as
consideration for the issue or sale of such Convertible Securities, plus (y) the
aggregate amount of additional consideration, if any, payable to the Company
upon the conversion or exchange thereof, by (ii) the total number of shares of
Common Stock issuable upon the conversion or exchange of all such Convertible
Securities) shall be less than the Conversion Price in effect immediately prior
to the time of such issue or sale, then the total maximum number of shares of
Common Stock issuable upon conversion or exchange of all such Convertible
Securities shall be deemed to have been issued for such price per share as of
the date of the issue or sale of such Convertible Securities and thereafter
shall be deemed to be outstanding for purposes of adjusting the Conversion
Price, provided that (a) except as otherwise provided in subsection
11(d)(ii)(3), no adjustment of the Conversion Price shall be made upon the
actual issuance of such Common Stock upon conversion or exchange of such
Convertible Securities and (b) no further adjustment of the Conversion Price
shall be made by reason of the issue or sale of Convertible Securities upon
exercise of any Options to purchase any such Convertible Securities for which
adjustments of the Conversion Price have been made pursuant to the other
provisions of subsection 11(d).

 

(3) Change in Option Price or Conversion Rate. Upon the happening of any of the
following events, namely, if the purchase price provided for in any Option
referred to in subsection 11(d)(ii)(l) hereof, the additional consideration, if
any, payable upon the conversion or exchange of any Convertible Securities
referred to in subsections 11(d)(ii)(l) or 11(d)(ii)(2), or the rate at which
Convertible Securities referred to in subsections 11(d)(ii)(l) or 11(d)(ii)(2)
are convertible into or exchangeable for Common Stock shall change at any time
(including, but not limited to, changes under or by reason of provisions
designed to protect against dilution), the Conversion Price in effect at the
time of such event shall forthwith be readjusted to the Conversion Price which
would have been in effect at such time had such Options or Convertible
Securities still outstanding provided for such changed purchase price,
additional consideration or conversion rate, as the case may be, at the time
initially granted, issued or sold. On the termination of any Option for which
any adjustment was made pursuant to this subsection 11(d) or any right to
convert or exchange Convertible Securities for which any

 

16



--------------------------------------------------------------------------------

adjustment was made pursuant to this subsection 11(d) (including without
limitation upon the redemption or purchase for consideration of such Convertible
Securities by the Company), the Conversion Price then in effect hereunder shall
forthwith be changed to the Conversion Price which would have been in effect at
the time of such termination had such Option or Convertible Securities, to the
extent outstanding immediately prior to such termination, never been issued.

 

(4) Stock Dividends. Subject to the provisions of this Section 11(d), in case
the Company shall declare a dividend or make any other distribution upon any
stock of the Company (other than the Common Stock) payable in Common Stock,
Options or Convertible Securities, then any Common Stock, Options or Convertible
Securities, as the case may be, issuable in payment of such dividend or
distribution shall be deemed to have been issued or sold without consideration.

 

(5) Consideration for Stock. In case any shares of Common Stock, Options or
Convertible Securities shall be issued or sold for cash, the consideration
received therefor shall be deemed to be the net amount received by the Company
therefor, after deduction therefrom of any expenses incurred or any underwriting
commissions or concessions paid or allowed by the Company in connection
therewith. In case any shares of Common Stock, Options or Convertible Securities
shall be issued or sold for a consideration other than cash, the amount of the
consideration other than cash received by the Company shall be deemed to be the
fair value of such consideration as determined in good faith by the Board of
Directors of the Company, after deduction of any expenses incurred or any
underwriting commissions or concessions paid or allowed by the Company in
connection therewith. In case any Options shall be issued in connection with the
issue and sale of other securities of the Company, together comprising one
integral transaction in which no specific consideration is allocated to such
Options by the parties thereto, such Options shall be deemed to have been issued
for such consideration as determined in good faith by the Board of Directors of
the Company. If Common Stock, Options or Convertible Securities shall be issued
or sold by the Company and, in connection therewith, other Options or
Convertible Securities (the “Additional Rights”) are issued, then the
consideration received or deemed to be received by the Company shall be reduced
by the fair market value of the Additional Rights (as determined using the
Black-Scholes option pricing model or another method mutually agreed to by the
Company and the Investor). The Board of Directors of the Company shall respond
promptly, in writing, to an inquiry by the Investors as to the fair market value
of the Additional Rights. In the event that the Board of Directors of the
Company and the Investors are unable to agree upon the fair market value of the
Additional Rights, the Company and the Investors shall jointly select an
appraiser, who is experienced in such matters. The decision of such appraiser
shall be final and conclusive, and the cost of such appraiser shall be borne
evenly by the Company and the Investor.

 

(6) Record Date. In case the Company shall take a record of the holders of its
Common Stock for the purpose of entitling them (i) to receive a dividend or
other distribution payable in Common Stock, Options or Convertible Securities or
(ii) to subscribe for or purchase Common Stock, Options or Convertible
Securities, then such record date shall be deemed to be the date of the issue or
sale of the shares of Common Stock deemed to have been issued or sold upon the
declaration of such dividend or the making of such other distribution or the
date of the granting of such right of subscription or purchase, as the case may
be.

 

17



--------------------------------------------------------------------------------

(iii) Notwithstanding the foregoing, no adjustment will be made under this
paragraph (d) in respect of: (1) the issuance of securities upon the exercise or
conversion of any Common Stock Equivalents issued by the Company prior to the
Original Issue Date of this Note (but will apply to any amendments, resets,
modifications, and reissuances thereof and as a result of any changes, resets or
adjustments to a Conversion or Exchange Price thereunder whether or not as a
result of any amendment, modification or reissuance (except as to the Hunt Group
as a result of the initial issuance of the Securities pursuant to the Purchase
Agreement)), or (2) the grant of options or warrants, or the issuance of
additional securities, under any duly authorized Company stock option, stock
incentive plan, restricted stock plan or stock purchase plan approved by the
Board of Directors of the Company.

 

(e) Reclassifications; Share Exchanges. In case of any reclassification of the
Common Stock, or any compulsory share exchange pursuant to which the Common
Stock is converted into other securities, cash or property (other than
compulsory share exchanges which constitute Change of Control transactions), the
Investors of the Notes then outstanding shall have the right thereafter to
convert such shares only into the shares of stock and other securities, cash and
property receivable upon or deemed to be held by holders of Common Stock
following such reclassification or share exchange, and the Investors shall be
entitled upon such event to receive such amount of securities, cash or property
as a holder of the number of shares of Common Stock of the Company into which
such shares of Notes could have been converted immediately prior to such
reclassification or share exchange would have been entitled. This provision
shall similarly apply to successive reclassifications or share exchanges.

 

(f) Calculations. All calculations under this Section 11 shall be made to the
nearest cent or the nearest 1/100th of a share, as applicable. The number of
shares of Common Stock outstanding at any given time shall not include shares
owned or held by or for the account of the Company, and the disposition of any
such shares shall be considered an issue or sale of Common Stock.

 

(g) Notice of Adjustments. Upon the occurrence of each adjustment pursuant to
this Section 11, the Company at its expense will promptly compute such
adjustment in accordance with the terms hereof and prepare a certificate
describing in reasonable detail such adjustment and the transactions giving rise
thereto, including all facts upon which such adjustment is based. Upon written
request, the Company will promptly deliver a copy of each such certificate to
the Investor.

 

(h) Notice of Corporate Events. If the Company (i) declares a dividend or any
other distribution of cash, securities or other property in respect of its
Common Stock, including without limitation any granting of rights or warrants to
subscribe for or purchase any capital stock of the Company or any subsidiary,
(ii) authorizes and publicly approves, or enters into any agreement
contemplating or solicits shareholder approval for any Fundamental Transaction
or (iii) publicly authorizes the voluntary dissolution, liquidation or winding
up of the affairs of the Company, then the Company shall deliver to the Investor
a notice describing the material terms and conditions of such transaction, at
least 20 calendar days prior to the applicable record or effective date on which
a Person would need to hold Common Stock in order to participate in or vote with
respect to such transaction, and the Company will take all steps reasonably
necessary in order to insure that the Investor is given the practical
opportunity

 

18



--------------------------------------------------------------------------------

to convert this Note prior to such time so as to participate in or vote with
respect to such transaction; provided, however, that the failure to deliver such
notice or any defect therein shall not affect the validity of the corporate
action required to be described in such notice.

 

12. Fractional Shares. The Company shall not be required to issue or cause to be
issued fractional Underlying Shares on conversion of this Note. If any fraction
of an Underlying Share would, except for the provisions of this Section, be
issuable upon conversion of this Note or payment of interest hereon, the number
of Underlying Shares to be issued will be rounded up to the nearest whole share.

 

13. Prepayment at Option of Company. This Note may not be prepaid without the
consent of the holder.

 

14. Notices. Any and all notices or other communications or deliveries hereunder
(including without limitation any Conversion Notice or the Company Conversion
Notice) shall be in writing and shall be deemed given and effective on the
earliest of (i) the date of transmission, if such notice or communication is
delivered via facsimile at the facsimile number specified in this Section prior
to 6:30 p.m. (New York City time) on a Trading Day, (ii) the next Trading Day
after the date of transmission, if such notice or communication is delivered via
facsimile at the facsimile number specified in this Section on a day that is not
a Trading Day or later than 6:30 p.m. (New York City time) on any Trading Day,
(iii) the Trading Day following the date of mailing, if sent by nationally
recognized overnight courier service, or (iv) upon actual receipt by the party
to whom such notice is required to be given. The addresses for such
communications shall be: (i) if to the Company, to 410 N. 44th Street, Suite
600, Phoenix, AZ 85008, facsimile: (602) 794-4198, attention Chief Financial
Officer, (ii) if to the Investor, to the address or facsimile number appearing
on the Company’s shareholder records or such other address or facsimile number
as the Investor may provide to the Company in accordance with this Section.

 

15. Miscellaneous.

 

(a) This Note shall be binding on and inure to the benefit of the parties hereto
and their respective successors and assigns.

 

(b) Subject to Section 15(a), above, nothing in this Note shall be construed to
give to any person or corporation other than the Company and the Investor any
legal or equitable right, remedy or cause under this Note. This Note shall inure
to the sole and exclusive benefit of the Company and the Investor.

 

(c) All questions concerning the construction, validity, enforcement and
interpretation of this Note shall be governed by and construed and enforced in
accordance with the internal laws of the State of New York, without regard to
the principles of conflicts of law thereof. Each party agrees that all
Proceedings shall be commenced exclusively in the state and federal courts
sitting in the City of New York, Borough of Manhattan (the “New York Courts”).
Each party hereto hereby irrevocably submits to the exclusive jurisdiction of
the New York Courts for any Proceeding, and hereby irrevocably waives, and
agrees not to assert in any Proceeding, any claim that it is not personally
subject to the jurisdiction of any New York Court

 

19



--------------------------------------------------------------------------------

or that a New York Court is an inconvenient forum for such Proceeding. Each
party hereto hereby irrevocably waives personal service of process and consents
to process being served in any such Proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Note and
agrees that such service shall constitute good and sufficient service of process
and notice thereof. Nothing contained herein shall be deemed to limit in any way
any right to serve process in any manner permitted by law. Each party hereto
hereby irrevocably waives, to the fullest extent permitted by applicable law,
any and all right to trial by jury in any legal Proceeding. The prevailing party
in a Proceeding shall be reimbursed by the other party for its reasonable
attorneys’ fees and other costs and expenses incurred with the investigation,
preparation and prosecution of such Proceeding.

 

(d) The headings herein are for convenience only, do not constitute a part of
this Note and shall not be deemed to limit or affect any of the provisions
hereof.

 

(e) In case any one or more of the provisions of this Note shall be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Note shall not in any way be affected or impaired
thereby and the parties will attempt in good faith to agree upon a valid and
enforceable provision which shall be a commercially reasonable substitute
therefor, and upon so agreeing, shall incorporate such substitute provision in
this Note.

 

(f) No provision of this Note may be waived or amended except (i) in accordance
with the requirements set forth in the Purchase Agreement, and (ii) in a written
instrument signed, in the case of an amendment, by the Company and the Investor
or, in the case of a waiver, by the party against whom enforcement of any such
waiver is sought. No waiver of any default with respect to any provision,
condition or requirement of this Note shall be deemed to be a continuing waiver
in the future or a waiver of any subsequent default or a waiver of any other
provision, condition or requirement hereof, nor shall any delay or omission of
either party to exercise any right hereunder in any manner impair the exercise
of any such right.

 

(g) To the extent it may lawfully do so, the Company hereby agrees not to insist
upon or plead or in any manner whatsoever claim, and will resist any and all
efforts to be compelled to take the benefit or advantage of, usury laws wherever
enacted, now or at any time hereafter in force, in connection with any claim,
action or Proceeding that may be brought by any Investor in order to enforce any
right or remedy under the Notes. Notwithstanding any provision to the contrary
contained in the Notes, it is expressly agreed and provided that the total
liability of the Company under the Notes for payments in the nature of interest
shall not exceed the maximum lawful rate authorized under applicable law (the
“Maximum Rate”), and, without limiting the foregoing, in no event shall any rate
of interest or default interest, or both of them, when aggregated with any other
sums in the nature of interest that the Company may be obligated to pay under
the Notes exceed such Maximum Rate. It is agreed that if the maximum contract
rate of interest allowed by law and applicable to the Notes is increased or
decreased by statute or any official governmental action subsequent to the date
hereof, the new maximum contract rate of interest allowed by law will be the
Maximum Rate of interest applicable to the Notes from the effective date
forward, unless such application is precluded by applicable law. If under any
circumstances whatsoever, interest in excess of the Maximum Rate is paid by the

 

20



--------------------------------------------------------------------------------

Company to any Investor with respect to indebtedness evidenced by the Notes,
such excess shall be applied by such Investor to the unpaid principal balance of
any such indebtedness or be refunded to the Company, the manner of handling such
excess to be at such Investor’s election.

 

(h) The outstanding principal amount and interest under this Note may not be
prepaid without the prior written consent of the Investor.

 

(i) The obligations under this Note and any Interest Note are secured pursuant
to the Security Agreement.

 

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed by a
duly authorized officer as of the date first above indicated.

 

PROSOFTRAINING By:  

/s/ Robert G. Gwin

--------------------------------------------------------------------------------

Name:   Robert G. Gwin Title:   Chief Executive Officer

 

21



--------------------------------------------------------------------------------

EXHIBIT A

 

CONVERSION NOTICE

 

(To be Executed by the Registered Investor in order to convert Notes)

 

The undersigned hereby elects to convert the principal amount of Note indicated
below, into shares of Common Stock of ProsoftTraining, as of the date written
below. If shares are to be issued in the name of a Person other than
undersigned, the undersigned will pay all transfer taxes payable with respect
thereto and is delivering herewith such certificates and opinions as reasonably
requested by the Company in accordance therewith. No fee will be charged to the
Investor for any conversion, except for such transfer taxes, if any. All terms
used in this notice shall have the meanings set forth in the Note.

 

(For use if at the time of this Notice, a registration statement is effective
and available for use by the undersigned holder to sell Underlying Shares):

 

The undersigned represents its intention to promptly sell the Underlying Shares
issuable pursuant to this Conversion Notice pursuant to the prospectus that
forms a part of the Registration Statement, and accordingly requests that such
Underlying Shares be issued free of all legends in accordance with the Purchase
Agreement.    ¨

 

Conversion calculations:   

 

--------------------------------------------------------------------------------

     Date to Effect Conversion     

--------------------------------------------------------------------------------

     Principal amount of Note owned prior to conversion     

--------------------------------------------------------------------------------

     Principal amount of Note to be Converted     

--------------------------------------------------------------------------------

     Principal amount of Note remaining after Conversion     

--------------------------------------------------------------------------------

     DTC Account     

--------------------------------------------------------------------------------

     Number of shares of Common Stock to be Issued     

--------------------------------------------------------------------------------

     Applicable Conversion Price     

--------------------------------------------------------------------------------

     Name of Investor

 

22



--------------------------------------------------------------------------------

By:  

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

By the delivery of this Conversion Notice the Investor represents and warrants
to the Company that its ownership of the Common Stock does not exceed the
restrictions set forth in Section 5(b) of the Note.

 

23



--------------------------------------------------------------------------------

Schedule 1

 

ProsoftTraining

Secured 8% Convertible Notes due August 30, 2006

 

CONVERSION SCHEDULE

 

This Conversion Schedule reflects conversions made under the above referenced
Notes.

 

Dated:

 

Date of Conversion

--------------------------------------------------------------------------------

 

Amount of
Conversion

--------------------------------------------------------------------------------

 

Aggregate
Principal
Amount
Remaining
Subsequent to Conversion

--------------------------------------------------------------------------------

   Applicable Conversion
Price


--------------------------------------------------------------------------------

 

24